DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
This communication is in response to the communication filed 6/24/2021.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amends the claims to recite “physical access” which is not described in the specification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for processing and transmitting data. Specifically, the claims recites storing data, processing data, calculating a notification schedule, calculating cryptographic keys, transmitting the keys to an interface, and transmitting the notifications according to the notification schedule, which is grouped within the “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps for receiving various types of data, processing data, making calculations with the data, and sending a notification based on the processing and calculations. See MPEP 2106.04. The claims limitations reciting the abstract idea may be performed in the mind or with pen and paper by one skilled in the arts. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use a portal processor, communications interface, and portal database. 
The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the additional elements amount to mere instructions to apply the abstract idea, because a processor with a See MPEP 2106.05(g).
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the claim limitations of processing and calculating data and sending notifications is similar to the ideas above of a computer receiving and sending information over a network and performing repetitive calculations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, using the additional elements amount to no more than using computer devices to automate or implement the abstract idea of processing and transmitting data. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). Moreover, the additional elements are interpreted as well-understood, 
The dependent claims incorporate all of the limitations above. The claims do not provide additional limitations for analysis and address limitations of the abstract idea. Claims 2-4, 9-11, and 16-18 further describe reciting particular aspects of how the portal processor may be used, claims 5-6, 12-13, and 19-20 further describe the cryptographic keys, and claims 7 and 14 further describe the notifications. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above. The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of processing and transmitting data. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel et al. WO2018/152410 in view of Geagan, III US2016/0285833
Regarding claim 1, Raduchel teaches 
a portal processor (Raduchel teaches a processor (p. 39, ln 6))
a communications interface, operatively coupled to the portal processor; (Raduchel teaches a user interface for accepting commands and for requesting data (equivalent to an interface for communications; p. 15, ln 20-21))
and a portal database, operatively coupled to the portal processor, wherein the portal database comprises patient medical data and compliance data relating to the medical regimen, an access matrix defining different access permissions for a plurality of groups comprising one or more users, wherein the access permissions are configured to allow levels of physical access to the system, and (Raduchel teaches a database (p. 12, ln 4), which comprises information from a medical records database containing patient medical data (p. 7, ln 11-14), adherence to taking prescribed medication (equivalent to compliance data relating to a medical regimen; p. 82, ln 10) and a list of approved service providers who have the authority to decrypt certain encrypted data (equivalent to a matrix defining access permissions for a plurality of users; p. 17, ln 17-24), data segments encrypted with varying levels of sophistication (p. 7 ln 27-30) different levels of access for a provider (p. 58, ln 28-32))
wherein the portal processor is configured to process a data model for the medical regimen to calculate a notification schedule, wherein the notification schedule comprises content for individual notifications and times in which the individual notifications are transmitted, 
process the access matrix…to calculate and transmit a number of different cryptographic keys associated with the processed data model that will be distributed specific to each group, wherein the different cryptographic keys define a level of physical access to different portions of data in the notification for each group, (Raduchel teaches issuing credential tokens to users based on the approved-users list, where each token allows a specific user to access specific data files and where there may be different levels of access (equivalent to defining a level of access for each group; p. 17, ln 17-24; p. 61, ln 27-31)
and transmit, via the communication interface, the notification pursuant to the medical regimen to a first group of the plurality of groups according to at least one of the defined access permissions. (Raduchel teaches an alert is transmitted directly to a physician based on its priority as a text message (p. 84, ln 9-13))
Raduchel does not specifically teach the following limitations met by Y, form a binary tree (Geagan teaches space efficient key allocations in broadcast encryption systems where the system may use a one-way triple function to traverse downwards through a binary tree and derive encryption keys from parent nodes; par. 8, 9, 24, 26)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Raduchel to form a binary tree to calculate and transmit cryptographic keys as taught by Geagan with the KSR motivation to try tree data structures. In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to try to use binary trees for encryption. One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8, Raduchel teaches
Storing, in a portal database, patient medical data and compliance data relating to the medical regimen
Raduchel teaches a database (p. 12, ln 4), which comprises information from a medical records database containing patient medical data (p. 7, ln 11-14), and adherence to taking prescribed medication (equivalent to compliance data relating to a medical regimen; p. 82, ln 10)
Storing, in the portal database, an access matrix defining different access permissions for a plurality of groups comprising one or more users wherein the access permissions are configured to allow levels of physical access to the system;
Raduchel teaches a database (p. 12, ln 4), which comprises a list of approved service providers who have the authority to decrypt certain encrypted data (equivalent to a matrix defining access permissions for a plurality of users; p. 17, ln 17-24), and different levels of access for a provider (p. 58, ln 28-32; p. 61, ln 27-31)
processing a data model for the medical regimen via a portal processor operatively coupled to the portal database, to calculate a notification schedule, wherein the notification schedule comprises content for individual notifications and times in which the individual notifications are transmitted;
Raduchel teaches following a set of rules for a medical visit (equivalent to processing a data model) to calculate when to alert a user that certain conditions have been met (equivalent to a notification schedule comprising content for each notification and times for each notification to be sent; p. 84, ln 4-8)
process, via the portal processor, the access matrix…to calculate and transmit a number of different cryptographic keys associated with the processed data model that will be distributed specific to each group, wherein the different cryptographic keys define a level of access to different portions of data in the notification for each group, 
Raduchel teaches issuing credential tokens to users based on the approved-users list, where each token allows a specific user to access specific data files and where there 
transmitting, via a communications interface, the different cryptographic keys
Raduchel teaches issuing credential tokens to users based on the approved-users list, where each token allows a specific user to access specific data files (equivalent to defining a level of access for each group; p. 17, ln 17-24)
transmitting, via a communication interface, the notification pursuant to the medical regimen to a first group of the plurality of groups according to at least one of the defined access permissions.
Raduchel teaches an alert is transmitted directly to a physician based on its priority as a text message (p. 84, ln 9-13)
Raduchel does not specifically teach the following limitations met by Y, form a binary tree (Geagan teaches space efficient key allocations in broadcast encryption systems where the system may use a one-way triple function to traverse downwards through a binary tree and derive encryption keys from parent nodes; par. 8, 9, 24, 26)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Raduchel to form a binary tree to calculate and transmit cryptographic keys as taught by Geagan with the KSR motivation to try tree data structures. In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to try to use binary trees for encryption. One of ordinary skill in the art would have recognized that the results of the combination were predictable
Regarding claim 15, Raduchel teaches
a portal processor;
Raduchel teaches a processor (p. 39, ln 6)
a communications interface, operatively coupled to the portal processor; 
Raduchel teaches a user interface for accepting commands and for requesting data (equivalent to an interface for communications; p. 15, ln 20-21)
and a portal database, operatively coupled to the portal processor, wherein the portal database comprises patient medical data relating to the medical regimen, and an access matrix defining different access permissions for a plurality of groups comprising one or more users, wherein the access permissions are configured to allow levels of physical access to the system, and
Raduchel teaches a database (p. 12, ln 4), which comprises information from a medical records database containing patient medical data (p. 7, ln 11-14), and a list of approved service providers who have the authority to decrypt certain encrypted data (equivalent to a matrix defining access permissions for a plurality of users; p. 17, ln 17-24) and different levels of access for a provider (p. 58, ln 28-32)
Wherein the portal processor is configured to process the access matrix…tree to calculate and transmit a number of different cryptographic keys associated with the processed data model that will be distributed specific to each group, wherein the different cryptographic keys define a level of access to different portions of data for each group, 
Raduchel teaches issuing credential tokens to users based on the approved-users list, where each token allows a specific user to access specific data files and where there may be different levels of access (equivalent to defining a level of access for each group; p. 17, ln 17-24; p. 61, ln 27-31)
and transmit, via the communication interface, the notification pursuant to the medical regimen to a first group of the plurality of groups according to at least one of the defined access permissions.
Raduchel teaches an alert is transmitted directly to a physician based on its priority as a text message (p. 84, ln 9-13)
form a binary tree (Geagan teaches space efficient key allocations in broadcast encryption systems where the system may use a one-way triple function to traverse downwards through a binary tree and derive encryption keys from parent nodes; par. 8, 9, 24, 26)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Raduchel to form a binary tree to calculate and transmit cryptographic keys as taught by Geagan with the KSR motivation to try tree data structures. In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to try to use binary trees for encryption. One of ordinary skill in the art would have recognized that the results of the combination were predictable
Regarding claims 2, 9, and 16, Raduchel teaches the limitations of claims 1, 8, and 15.  Raduchel further teaches
The portal processor is configured to receive feedback from the transmitted notification, 
Raduchel teaches the system can receive confirmation that an alert has been received (p. 84, ln 15-16)
and wherein the portal processor is configured to reprocess the data model to calculate a new notification schedule.
Raduchel teaches the rules (equivalent to a data model) can be processed repeatedly to generate new notification schedules (p. 78, ln 8-9)
Regarding claims 3, 10, and 17, Raduchel teaches the limitations of claims 2, 9, and 16.  Raduchel further teaches 
the portal processor is configured to transmit, via the communication interface, a new notification pursuant to the medical regimen according to the new notification schedule.
Raduchel teaches the rules (equivalent to a data model) can be processed repeatedly to generate and transmit new notifications (p. 78, ln 8-9)
Regarding claims 4, 11, and 18, Raduchel teaches the limitations of claims 2, 9, and 16.  Raduchel further teaches
The portal processor is configured to transmit, via the communication interface, a new notification pursuant to the medical regimen to the first group and a second group of the plurality of groups, wherein the second group has a different level of access from the first group.
Raduchel teaches different stakeholders may receive different notifications from the system based on their different permissions levels (p. 9, ln 28 to p. 10 ln 3)
Regarding claims 5, 12, and 19, Raduchel teaches the limitations of claims 1, 8, and 15.  Raduchel further teaches 
at least some of the different cryptographic keys are configured to derive sub keys.
Raduchel teaches the public key (equivalent to a cryptographic key) which is used to encrypt a patient’s data can be used to derive hash codes for segments of the patient’s data (equivalent to sub keys; p. 18, ln 26-31)
Regarding claims 6, 13, and 20, Raduchel teaches the limitations of claims 5, 12, and 19.  Raduchel further teaches
the sub keys are derived using a one-way hash function.
Raduchel teaches the hashes used can be MD5 hashes, which are one-way hash functions (p. 18, ln 30)
Regarding claims 7 and 14, Raduchel teaches the limitations of claims 1 and 8.  Raduchel further teaches
the notification comprises data for the user to enter data as feedback.
Raduchel teaches an alert can also require a response to confirm the alert has been received (equivalent to feedback; p. 84, ln 15-16)

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 6/24/2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the previous office action did not address features pertaining to “access permissions” (Remarks p. 7-8). Claim limitations were interpreted as an abstract idea. These limitations were interpreted as similar to abstract ideas directed to commercial interactions, because data access for healthcare providers is an important of the service provided to patients by healthcare providers. The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. See also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014) (ruling that restricting public access to media is well understood, routine, and conventional activity). 
Moreover, the access matrix feature is interpreted as an additional element, which does not amount to more than an insignificant extra-solution activity to the abstract idea (e.g. selecting a particular data source or type of data to be manipulated). Furthermore, assuming arguendo
Applicant argues that the claims read as a whole would not be characterized as a mental process (p. 8-9). Examiner respectfully disagrees. 
The Alice framework requires consideration of whether the claim is “directed to one of those patent-ineligible concepts.” Alice, 573 U.S. at 217. If so, then one must examine “the elements of [the] claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 573 U.S. at 217 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78, 79 (2012)). That is, we examine the claim for an “inventive concept,” “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itselfS” Alice, 573 U.S. at 217-18 (alteration in original) (quoting Mayo, 566 U.S. at 72-73). 
The previous Office Action provided the framework of the Alice test and laid out explanations and answers to step 1, 2A prong 1, 2A prong 2, and 2B. Elements in the claims were explained as involving a series of steps for processing and transmitting data with a citation to the MPEP and Applicant’s specification. Also, it is important to note that the additional elements are not considered when initially determining if the claim is directed to an abstract idea. If the claim is directed to an abstract idea, as noted above, then a determination is made whether the claim has an inventive concept. The Revised Guidance explains that when making this determination, one should consider whether the additional claim elements add “a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append[] well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality.” Revised Guidance, 84 Fed. Reg. at 56.
The specific elements directed with a new source of information does not alone indicate patent eligible subject matter. See Uniloc USA, Inc. v. ADP, EEC, 772 F. App’x 890, 902 (Fed. Cir. 2019) (“Similarly, even if a ‘user identity based policy’ is a new source or type of information, it is still abstract information that, as such, does not contribute to any inventive concept.”); SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“As many cases make clear, even if a process of collecting 
Step 2A prong 1 determines the judicial exceptions and if any part of the claims are directed to a law of nature, a natural phenomenon, or an abstract idea. See MPEP 2106. When analyzing claims to determine if they recite an abstract idea, any portion of the claims reciting any semblance of a mental process or a method of organizing human activity may be used to say that the claims recite an abstract idea. In addition, there is no meaningful difference between the recited claim limitations and a number of other methods that courts have determined are directed to mental processes. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370-77 (Fed. Cir. 2011) (method for verifying the validity of a credit card transaction over the Internet). Like the steps in these decisions, the steps in the instant claims are drawn, without the additional elements, that they encompass acts that people can perform in their minds or using pen and paper. Without using the recited computer elements, one of ordinary skill in the art may perform the claims as a mental process. The claims are directed to collecting information, analyzing and processing it, and outputting results of the analysis and processing, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016). 
Step 2B determines the inventive concept and if the claims recites additional elements that amount to significantly more than the abstract idea. Here, the claims recited additional elements, but were found not to be significantly more because the additional elements were generic computer hardware and software, insignificant extra-solution activities, and used only to apply steps of the abstract ideas.
Applicant argues that the office action disregards the underlying technology recited in the claims and that using technologies such as group encryption and binary trees for executing computer network notification is a specific technological use that would be understood by one skilled in the art. Examiner respectfully disagrees. Applicant does not mention any specific additional elements that show any improvements to technological systems. The previous office actions includes citations to the MPEP and Applicant’s specification to explain why the portal processor, communication interface, portal database, and access matrix were deemed to not integrate the abstract idea into a practical application and not 
A particular combination of additional elements may overcome the 101 rejection; however, Applicant’s specification p. 5-6 recites that the disclosed embodiments may be implemented by any tangibly embodied combination, which suggests that the additional elements are not specific technological improvements and are known computer elements performing well-understood, routine, and conventional activity.
Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception, therefore claims 1-20 remain rejected under 101.
Applicant argues the withdrawal of the obviousness rejections. Applicant states that Raduchel does not specifically teach the amended claim limitations. Examiner has updated the prior art rejection to a 103 rejection as being unpatentable over Raduchel in view of Geagan. Raduchel p. 7, ln 27-30 and p. 58, ln 28-32 teaches data segments encrypted with varying levels of sophistication and different levels of data access permissions for providers. Geagan par. 8, 9, 24, 26 teaches space efficient key allocations in broadcast encryption systems and matrix-based broadcast encryption schemes, where the system may use a one-way triple function to traverse downwards through a binary tree and derive encryption keys from parent nodes. 
As such claims 1-20 are unpatentable as stated above. 


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686